Citation Nr: 1044656	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-26 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for low 
back disability, which includes a disc bulge at L5-S1 and 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from Septemebr 1969 to August 
1971.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In August 2010, the Veteran testified at a personal hearing 
before the undersigned.  A transcript of this hearing is of 
record.  During the August 2010 hearing, the Veteran submitted 
evidence and a written waiver, waiving a review of this evidence 
by the RO.  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's claim for an increased 
evaluation for low back disability, which includes a disc bulge 
at L5-S1 and lumbosacral strain. 

Regarding the Veteran's low back disability, the most recent VA 
examination was in March 2007.  The Veteran was found to walk 
with a normal gait.  Range of motion testing revealed flexion to 
60 degrees and extension to 20 degrees.  There was no pain or 
paraspinal muscle spasm or tenderness.  Motor and sensory 
function were noted to be within normal limits.  

During the August 2010 hearing, the Veteran reported that he had 
burning pain and numbness, which was worse in the right leg.  He 
also reported that he had undergone physical therapy.  Private 
treatment records reflect the Veteran underwent physical therapy 
in August 2009.  According to the August 2010 hearing transcript, 
the Veteran reported having to use a cane and that his range of 
motion was decreased.  

An examination too remote for rating purposes cannot be 
considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 
127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 
124 (1991) (where the record does not adequately reveal the 
current state of that disability, the fulfillment of the 
statutory duty to assist requires a thorough and contemporaneous 
medical examination).  Under the circumstances, the Board finds 
that a new examination is needed to determine the severity of the 
Veteran's low back disability.  In addition, any additional 
private and VA treatment records should be obtained and added to 
the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
December 2008, and any additional records of 
private treatment identified by the Veteran, 
should be obtained and incorporated in the 
claims folder.  The Veteran should be 
requested to sign the necessary authorization 
for release of any private medical records to 
the VA.  All attempts to procure such records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified by 
the Veteran, a notation to that effect should 
be included in the claims file.  In addition, 
the Veteran and his representative should be 
informed of any such problem.   

2.  Then, schedule the Veteran for a VA 
examination to determine the current severity 
of low back disability which includes a disc 
bulge at L5-S1 and lumbosacral strain.  The 
claims folder, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner prior to completion 
of the examination.  All appropriate studies, 
including range of motion studies in degrees, 
should be performed.  All reported symptoms 
and observed pathology attributed to the low 
back disability, which includes a disc bulge 
at L5-S1 and lumbosacral strain-including any 
and all muscle, nerve, tendon and bone 
pathology-must be fully described.

The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician should 
identify any objective evidence of pain or 
functional loss due to pain.  The physician 
should also express an opinion concerning 
whether there would be additional limits on 
functional ability on repeated use or during 
flare-ups (if the Veteran describes flare-
ups), and, if feasible, express this in terms 
of additional degrees of limitation of motion 
on repeated use or during flare-ups.  If this 
is not feasible, the physician should so 
state.  

3.  After completing any additional 
notification and/or development deemed 
necessary, readjudicate the claim in light of 
all evidence received since the January 2010 
supplemental statement of the case (SSOC).  
Any objective neurologic abnormalities 
associated with the Veteran's low back 
disability which includes a disc bulge at L5-
S1 and lumbosacral strain should be assigned 
a separate disability rating, if warranted, 
under an appropriate Diagnostic Code, see 38 
C.F.R. Part 4.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished with a 
SSOC, and afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


